Citation Nr: 1145618	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1977 to May 1980 and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 statement, the Veteran requested a video conference hearing at a local VA office before a member of the BVA.  However, such a hearing has not been scheduled.  The failure to afford the appellant a Board hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Therefore, the Appellant should be scheduled for a hearing before the Board at that RO in Muskogee, Oklahoma.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the appellant for a video conference hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The appellant and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


